Citation Nr: 0434370	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  01-06 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for right epicondylitis 
(claimed as right elbow pain).

2.  Entitlement to an increased disability rating in excess 
of 10 percent for migraines, from June 1, 1999 to September 
27, 2000.

3.  Entitlement to an increased disability rating in excess 
of 30 percent for migraines, since September 28, 2000.

4.  Entitlement to a compensable disability rating for 
sinusitis, from June 1, 1999 to September 27, 2000.

5.  Entitlement to an increased disability rating in excess 
of 10 percent for sinusitis, since September 28, 2000.




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to July 
1972, and from January 1976 to May 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2000 RO decision which, in pertinent 
part, denied service connection for right epicondylitis 
(claimed as right elbow pain).  That same month, on September 
28, 2000, the veteran filed a notice of disagreement with 
this decision.  In June 2001, the RO issued a statement of 
the case (SOC); and in July 2001, the veteran perfected his 
appeal of this claim.  

In reviewing the veteran's claims folder, the Board has 
noticed additional issues that fall under its jurisdiction.  
In October 1999, the RO issued a decision which granted, in 
pertinent part, service connection at a 10 percent rating for 
migraines, effective June 1, 1999; and service connection at 
a noncompensable rating for sinusitis, effective June 1, 
1999.  In November 1999, the veteran filed a notice of 
disagreement with these issues.  On September 12, 2000, the 
RO issued an SOC; and later that same month, on September 28, 
2000, the veteran timely perfected his appeal of these 
claims.  

In December 2002, the RO issued a rating decision which 
granted, in pertinent part, an increased rating of 30 percent 
for migraines, and an increased rating of 10 percent for 
sinusitis.  The RO assigned September 28, 2000, as the 
effective date for both of these increases.  In doing so, the 
RO considered the veteran's statement filed on September 28, 
2000, as a claim for increased ratings.  However, the Board 
finds that the September 28, 2000 statement from the veteran 
effectively perfected his appeal of the RO's prior decision 
in October 1999 as to these issues  As such, these issues 
have been incorporated herein.  Moreover, as they arise from 
the RO's initial ratings assigned to these conditions, the 
issues have been stated so as to include the staged ratings 
applied by the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board finds there is a further duty to assist and notify 
the veteran with his claims herein. 38 U.S.C.A. §§ 5102, 
5103, 5103A; 38 C.F.R. § 3.159.

Initially, the Board notes that all of the issues on appeal 
require the issuance of a Supplemental Statement of the Case 
(SSOC).  As for his claim for service connection for right 
epicondylitis, the June 2001 SOC covers only medical evidence 
dating through November 1999.  However, a review of the 
veteran's claims folders revealed relevant medical evidence 
dating through January 2001.  As for the remaining issues 
herein, there is a substantial amount of evidence pertinent 
to these claims which have not been considered since the 
September 2000 SOC.  As such, the Board must return this case 
to the RO for consideration of the additional evidence and 
issuance of a supplemental statement of the case, if the 
issues remain denied.  See 38 C.F.R. § 19.31

As part of the VA's duty to assist the veteran in developing 
evidence in support of his claim, the RO should attempt to 
obtain all of the veteran's post service treatment records 
relating to his right epicondylitis.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board also notes that it has been over three years since 
the last VA examination to determine the severity of the 
veteran's service-connected migraines and sinusitis, and 
there appears to be some additional recent treatment records 
which need to be obtained.  As part of the duty to assist the 
veteran with his claims, updated treatment records should be 
obtained for these conditions, and a current VA examination 
should be provided.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the Board remands the case to the RO for the 
following action: 

1.  The RO should send the veteran 
written notice under the VCAA concerning 
the evidence and information necessary to 
substantiate his claims for service 
connection for right epicondylitis, and 
for increased ratings for migraines and 
sinusitis, including notice of what 
portion he is to provide and what portion 
the VA is to provide.  He also should be 
asked to submit any pertinent evidence in 
his possession not previously submitted.  

2.  The RO should have the veteran 
identify all sources of VA and non-VA 
treatment for his right epicondylitis, 
migraines and sinusitis since his 
discharge from service in May 1999.  The 
RO should then obtain copies of related 
medical records which are not already in 
the claims folder file.

3.  The RO should then have the veteran 
undergo the appropriate VA examinations 
to determine the severity of his service-
connected migraines and sinusitis.  The 
claims folder should be made available to 
the examiner(s).  All findings necessary 
for rating these conditions should be 
provided.  

4.  The RO should then review the 
veteran's claims on appeal: (a) service 
connection for right epicondylitis 
(claimed as right elbow pain); (b) 
entitlement to an increased disability 
rating in excess of 10 percent for 
migraines, from June 1, 1999 to September 
27, 2000; 
(c) entitlement to an increased 
disability rating in excess of 30 percent 
for migraines, since September 28, 2000; 
(d) entitlement to a compensable 
disability rating for sinusitis, from 
June 1, 1999 to September 27, 2000; and 
(e) entitlement to an increased 
disability rating in excess of 10 percent 
for sinusitis, since September 28, 2000.
This should include review of the 
additional evidence received since the 
SOC.  If the claims are denied, the RO 
should issue a supplemental statement of 
the case to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




